In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
                ___________________________

                     No. 02-19-00245-CV
                ___________________________

JAMES BRAZELTON D/B/A BRAZ CONSTRUCTION & REMODELING,
                       Appellant

                                V.

                   ERICA LEMON, Appellee


             On Appeal from the 16th District Court
                   Denton County, Texas
                 Trial Court No. 19-3311-16


         Before Womack, J.; Sudderth, C.J.; and Gabriel, J.
                Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       We have considered “Appellant’s Motion for Nonsuit of His Interlocutory

Appeal.” We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1),

43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: August 8, 2019




                                            2